 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELEX BATHAN,                                     No. 1:19-cv-01736-DAD-SKO
12                        Plaintiff,
13            v.                                        ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE CASE
14    JPMORGAN CHASE BANK, N.A.,
                                                        (Doc. 3)
15                        Defendant.
16

17

18           On December 18, 2019, the parties filed a stipulation that this action be dismissed without

19   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. (Doc. 3.) In

20   the stipulation, the parties request that the Court enter an order “dismissing Plaintiff and Defendant

21   from this action.” (Id. at 2.)

22           In relevant part, Rule 41(a)(1)(A) provides as follows:

23           [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
             dismissal before the opposing party serves either an answer or a motion for summary
24           judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
25   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
26   service of an answer, by filing a written stipulation to dismiss signed by all of the parties who have
27   appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d
28   1470, 1472-73 (9th Cir. 1986).
 1            Once the stipulation between the parties who have appeared is properly filed or made in

 2   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

 3   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 4   dismissal is effective automatically and does not require judicial approval. Commercial Space

 5   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

 6   stipulation for dismissal of this case without prejudice under Rule 41(a)(1)(A)(ii) that is signed by

 7   all whom have made an appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 8            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court close this

 9   case.

10
     IT IS SO ORDERED.
11

12   Dated:     December 19, 2019                                 /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
